Citation Nr: 1113339	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-24 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 24, 1959 to July 29, 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for bilateral hearing loss.  In August 2009, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss pre-existed service.

2.  The Veteran's pre-existing bilateral hearing loss underwent no increase in severity in service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in an October 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, lay statements, and hearing testimony. 

The Board recognizes that an opinion has not been obtained in regards to the Veteran's claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, the Board finds that there is sufficient evidence of record to decide the claim.  The evidence contemporaneous to the Veteran's service shows that the Veteran's bilateral hearing loss pre-existed service and is not shown to have undergone an increase in severity during such service.  Additionally, the Board does not find the Veteran's current contentions as to onset and in-service symptoms credible for reasons detailed below. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and hearing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Service Connection 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002). 

Service records show the Veteran enlisted in the United States Navy Reserve in March 1958.  The March 1958 enlistment examination report notes the Veteran's hearing acuity was evaluated as 15/15 bilaterally on whispered voice testing.  The Veteran was assigned a physical profile of "1" for his hearing and ears.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The March 1958 enlistment Report of Medical History notes no relevant complaints.  

The Veteran entered active service on June 24, 1959.  The June 24, 1959 entrance examination report notes the Veteran's hearing acuity was evaluated as 15/15 bilaterally on whispered voice and spoken voice testing.  He was assigned a physical profile of "1" for his hearing and ears.  The June 24, 1959 entrance Report of Medical History shows the Veteran reported positive responses to the questions of whether he ever had or had now "ear, nose or throat trouble" and "running ears."  In the physician's summary and elaboration, it was noted that the Veteran explained that he experiences an earache when he goes swimming.  June 26, 1959 reports on specialized exams conducted in connection with the entrance examination indicated "defects noted" included "running ears (right)" and a notation of "hold, ears."  

A July 17, 1959 Report of Board of Medical Survey notes that the Veteran was examined for enlistment on June 24, 1959 and that the Veteran first came to the attention of the Medical Department, U.S. Naval Training Center, Great Lakes, Illinois on June 26, 1959 in his initial physical examination during Recruit processing.  During the course of the examination the Veteran volunteered the information that he had difficulty in hearing which he had had for at least two years prior to enlistment.  He further reported that he was treated for numerous ear infections by his private physician from ages sixteen to eighteen.  Mention of this condition was made on the SF 89 [Report of Medical History] at the time of enlistment.  It was noted that on physical examination a bilateral hearing deficit was found as interpreted from his poor response to the spoken and whispered voice testing.  There was scarring and retraction of both tympanic membranes.  Then, a July 6, 1959 audiogram revealed a hearing loss in the left ear averaging 25 decibels at the frequencies of 500, 1000, and 2000 and 30 decibels at the frequencies of 4000 and 8000, and hearing loss in the right ear averaging 43 decibels at the frequencies of 500, 1000, and 2000 and 65 decibels at the frequencies of 4000 and 8000.  As hearing deficits of this severity were not acceptable, a recommendation was made that the Veteran appear before a Board of Medical Survey.  The Medical Board observed that at the Veteran's place of enlistment his physical profile was recorded as "1" for all areas.  The Medical Board reclassified the physical profile to show an assignment of "4" for hearing and ears, and as such, found that the Veteran "does not meet the minimum standards for enlistment or induction."  The Medical Board noted that the disability was not considered to be the proximate result of performance of active duty.  The Veteran was informed of the findings (deafness, n.e.c. bilateral, cause undetermined which was not incurred in or aggravated by service) and recommendation of the Medical Board, and he did not desire to submit a statement in rebuttal.  The Veteran also declined a hearing and accepted an administrative discharge.  

The DD Form 214 shows the Veteran was discharged from active service on July 29, 1959 for physical disability existing prior to entry on active duty established by physical board.  It was noted that the Veteran was not entitled to receive disability severance pay. 

The Veteran filed the instant original claim for compensation benefits in September 2007.  The Veteran reported that the onset of his hearing disability occurred on June 30, 1959 for which he received treatment from 1959 to present.  The Veteran claimed that during his "active status" at the Great Lakes Naval Training Center while undergoing swimming training, his ears became infected.  He maintained that this infection was responsible for his medical discharge and that he had had hearing problems from that time until the present.   

The Veteran submitted a June 2007 medical report from a private ear, nose, and throat clinic of an audiogram that revealed moderate to severe bilateral sensorineural hearing loss, and hearing aids were recommended.  However, the physician did not find that the Veteran's preexisting hearing loss had been aggravated by service.  

In an October 2007 statement, the Veteran maintained that in 1959, he underwent swimming exercise training on a ship and contracted a bad ear infection that left a hole in his eardrum.  The Veteran maintained that the doctors from whom he received treatment "back then" were deceased.  In the March 2008 notice of disagreement, the Veteran contended that he did not have a hearing problem prior to active service.  Rather, the hearing loss occurred from an ear infection he contracted after performing swimming maneuvers.  He had suffered from many ear infections since service.  In VA Form 9 filed in August 2008, the Veteran continued to contend that he never had ear infections or hearing loss prior to enlistment.  At the Board hearing, the Veteran testified that prior to service he had no problems with his hearing and ear infections.  During service, he suffered an ear infection which was affecting his hearing so he was evaluated.  He continued to suffer from ear infections after service and his hearing progressively worsened throughout the years.  The Veteran's wife indicated that she met the Veteran in 1960, and she affirmed that she had noticed a progression of hearing loss in the Veteran throughout the years as well.    

In regard to preservice disabilities noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  38 C.F.R. § 3.303(c) (2010).  Consequently with notation or discovery during service of such residual conditions (scars; fibrosis of the lungs; atrophies following disease of the central or peripheral nervous system; healed fractures; absent, displaced or resected parts of organs; supernumerary parts; congenital malformations or hemorrhoidal tags or tabs, etc.) with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  Id.  Similarly, manifestation of lesions or symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  Id.  

History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.303(c) (2010) (emphasis added).  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  Id.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  Id. 

The Board finds that the Veteran entered active service with pre-existing bilateral hearing loss.  Service treatment records show the Veteran underwent examinations on June 24, 1959 and June 26, 1959 in connection with his entrance into active service at which time he reported a positive history for ear problems associated with swimming as well as a positive history of difficulty in hearing for the past two years and treatment for ear infections by his private physician.  A physical examination on June 26, 1959 revealed a bilateral hearing deficit and scarring and retraction of both tympanic membranes according to the July 17, 1959 Report of Board of Medical Survey.  There is no basis in the record for the Board to question the credibility of the July 17, 1959 report with respect to the history reported therein. 
While the Veteran currently contends that he had no pre-service problems with ear infections or hearing problems, this is clearly contradicted by statements he made contemporaneous to his military service to service examiners.  Indeed, when given the opportunity at that time to dispute the findings of the Medical Board that he had bilateral hearing loss that pre-existed service and was not "the proximate result of performance of active duty," he declined.  This is very substantial evidence against the Veteran's current claim.  Thus, while the Veteran is competent to attest to factual matters of which he has first-hand knowledge and competent to describe readily observable features or symptoms of illness relating to hearing loss and ear infections, the Board does not find his current contention on the onset of his hearing loss and ear infections credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  For these reasons, the Board finds that the material evidence contemporaneous to the Veteran's service shows that he was not in sound condition with respect to his hearing/ears upon entry into active service.

In so finding, 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 are for application.  Under 38 U.S.C.A. § 1153, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997). 

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  Id. at 1089 (citing Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  Id. at 1089 (quoting 38 U.S.C. § 1153); see also 38 C.F.R. § 3.306 (2010); Jensen, 19 F.3d at 1417.  Section 1153 requires claimants to establish an increase in disability before VA incurs the burden of disproving aggravation in cases governed by the presumption of aggravation.  See VAOPGCPREC 3-03.  

The Board finds that the Veteran's pre-existing bilateral hearing loss underwent no increase in severity during service.  The Veteran served on active duty for 1 month and 6 days.  The Veteran already demonstrated hearing loss and scarring of the tympanic membranes upon entry into active service but the severity of the hearing loss was not known as whispered and spoken voice tests do not provide frequency or level specific information.  When the Veteran was administered an audiogram on July 6, 1959, a mere 10 days after June 26, 1959, the exam revealed a hearing loss of such severity that the Veteran was deemed not fit for service, and he was discharged shortly thereafter.  The Veteran currently contends that he sustained an ear infection in service which affected his hearing for which he was treated and was the basis for his discharge.  The Board, however, cannot find this contention credible.  The service treatment records do not document the claimed event but rather describe a sequence of events in stark contrast to the Veteran's current contention.  Again, when given the opportunity at that time to dispute the findings of the Medical Board, the Veteran declined.  In order for the Board to find the Veteran's current contention credible, the Board would have to believe that while the Veteran suffered an in-service injury (ear infection) with subsequent hearing loss in service, he nevertheless agreed to sign a service certificate that erroneously attributed the in-service findings to pre-service events.  There is no basis in the record to do this.  As noted earlier, the Board finds the July 17, 1959 Report of Board of Medical Survey, an official service department record, credible with respect to the history reported therein.  For these reasons, the Board finds that there is no credible evidence that the Veteran's pre-existing bilateral hearing loss underwent an increase in disability during service.  In so finding, the presumption of aggravation does not attach, and the claim must be denied. 






ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


